 8:20-cv-00264-RGK-PRSE Doc # 30 Filed: 01/04/21 Page 1 of 4 - Page ID # 394




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES M. SAYLOR,                                                8:20CV264

                     Plaintiff,
                                                            MEMORANDUM
       vs.                                                   AND ORDER

STATE OF NEBRASKA and NDCS,

                     Defendants.


      This matter is before the court on three motions Plaintiff mailed to the court
on December 20, 2020 (see Filing 26), which were received on December 22, 2020:
(1) Motion Requesting Extension of Time to Preserve Issues (Filing 22); (2) Motion
Requesting Leave to Amend (Filing 23); and (3) Motion Requesting Leave to
Replace Handwritten Amended Complaint With Typed Amended Complaint (Filing
24). All three motions will be denied.

                                        Filing 22

        Plaintiff requests "to raise certain claims and issues, either in this action … or
by filing an additional suit or suits.” (Filing 22 at 1.) Plaintiff apparently is concerned
with limitations issues, but the court cannot preemptively toll the running of the
statute of limitations. It is premature to determine whether the limitations period has
run on any claim, or whether amendments to the pleading will relate back to the date
of filing of Plaintiff’s Complaint. See Fed. R. Civ. P. 15(c). Indeed, as the court noted
in its Memorandum and Order of September 14, 2020, the effective filing date for
the Complaint may also be at issue because of Plaintiff’s delayed payment of the
statutory filing fee. (See Filing 10 at 1, n. 1.)

                                        Filing 23

       On September 14, 2020, the court on its own motion granted Plaintiff leave to
file an amended complaint after concluding on initial review that the Complaint is
subject to dismissal under 28 U.S.C. § 1915A for failure to state a claim upon which
relief may be granted. (See Filing 10 at 5.) On Plaintiff’s motions, the original 30-
day filing deadline was extended for an additional 60 days on September 28, 2020,
 8:20-cv-00264-RGK-PRSE Doc # 30 Filed: 01/04/21 Page 2 of 4 - Page ID # 395




and by an additional 30 days on December 18, 2020. (See Filings 13, 20.) As a result
of those extensions of time, Plaintiff now has until January 13, 2021 to file an
amended complaint.

       The proposed Verified Amended Complaint that is attached to Plaintiff’s
motion for leave to amend is a 208-page handwritten document, which contains 366
numbered paragraphs, plus numerous subparagraphs (Filing 23-1). In addition, there
is a 38-page attachment to the Verified Amended Complaint (Filing 23-2). Many, if
not most, of the paragraphs do not contain factual allegations, but instead consist
entirely of legal arguments and summaries of federal statutes, regulations, and
caselaw. As such, the proposed Verified Amended Complaint fails to comply with
federal pleading standards.

             Although courts construe pro se pleadings liberally, pro se
      litigants, like all other parties, must abide by the Federal Rules of Civil
      Procedure. See, e.g., Williams v. Harmon, 294 Fed.Appx. 243, 245 (8th
      Cir. 2008) (affirming dismissal where pro se litigant failed to comply
      with the Federal Rules of Civil Procedure). Those rules require parties
      to formulate their pleadings in an organized and comprehensible
      manner. Specifically, Federal Rule of Civil Procedure 8(a)(1)-(3)
      requires that a complaint contain a “short and plain statement of the
      grounds for the court's jurisdiction,” a “short and plain statement” of
      the plaintiff's claims and a “demand for the relief sought.” Federal Rule
      of Civil Procedure 8(d)(1) provides that, although no technical form of
      pleading is required, each claim must be simple, concise and direct.
      Federal Rule of Civil Procedure 10(b) directs parties to separate their
      claims within their pleadings and provides that each claim should be
      limited as far as practicable to a single set of circumstances. In addition,
      Rule 10(b) makes clear that each claim that is founded on a separate
      transaction or occurrence must be stated in a separate count when doing
      so would promote clarity.

McPeek v. Unknown Sioux City DEA Officers, No. C17-4011-LTS, 2017 WL
1502809, at *3 (N.D. Iowa Apr. 25, 2017), aff’d sub nom. McPeek v. Sioux City DEA
Unknown Officers, No. 17-2030, 2017 WL 5440036 (8th Cir. Sept. 29, 2017).

      The primary purpose of Rule 8 is to allow the court and an opposing party to
understand whether a valid claim is alleged and, if so, what it is; the complaint must
be sufficiently clear so the court or an opposing party is not required to keep sifting

                                           2
 8:20-cv-00264-RGK-PRSE Doc # 30 Filed: 01/04/21 Page 3 of 4 - Page ID # 396




through it in search of what it is plaintiff asserts. Cody v. Loen, 468 F. App’x 644,
645 (8th Cir. 2012) (per curiam) (unpublished opinion) (citing Vicom, Inc. v.
Harbridge Merch. Servs., Inc., 20 F.3d 771, 775-76 (7th Cir. 1994)); cf. Michaelis
v. Neb. State Bar Ass'n, 717 F.2d 437, 439 (8th Cir.1983) (per curiam) (given
amended complaint’s 98 pages with 144 numbered paragraphs, and its style and
prolixity of pleadings, orderly trial would have been impossible). “Rule 8 is both a
floor and a ceiling: it can be violated by a complaint that pleads too little and by a
complaint that pleads too much.” Anderson v. Nebraska, No. 4:17-CV-3073, 2019
WL 3557088, at *8 (D. Neb. Aug. 5, 2019) (quoting Residential Funding Co., LLC
v. Acad. Mortg. Corp., 59 F. Supp. 3d 935, 947 (D. Minn. 2014) (cleaned up)). “A
litigant cannot ignore her burden of developed pleading and expect the district court
to ferret out small needles from diffuse haystacks.” Murillo v. Kittelson, No.
8:19CV571, 2020 WL 3250231, at *3 (D. Neb. June 16, 2020) (quoting United
States v. Slade, 980 F.2d 27, 31 (1st Cir. 1992)).

        Because Plaintiff’s proposed Verified Amended Complaint is not a “short and
plain” statement of claims, consisting of “simple, concise, and direct” allegations of
fact, the court will not permit its filing. See Williams v. Harmon, 294 F. App'x 243,
245 (8th Cir. 2008) (per curiam) (unpublished opinion) (affirming preservice
dismissal of rambling, 41-page complaint with 303 exhibits for pro se prisoner’s
failure to comply with Federal Rule of Civil Procedure 8); see also Cody, 468 F.
App’x at 645 (75-page fourth amended complaint with 246 paragraphs and repeated
references to various other documents failed to comply with Rule 8); Chandler v.
Pogue, 56 Fed.Appx. 756 (8th Cir. 2003) (per curiam) (unpublished opinion)
(holding district court did not abuse its discretion by dismissing pro se inmate’s
lengthy complaint for failure to comply with Rules 8 and 10). The court will instead
give Plaintiff another extension of time to file an amended complaint that states a
claim upon which relief may be granted and which complies with federal pleading
standards. The court will not set a page limitation at this time, see, e.g., Kemp v.
Black Hawk Cty. Jail, No. C15-2094-LRR, 2016 WL 482059, at *2-4 (N.D. Iowa
Feb. 5, 2016) (directing pro se plaintiff to file amended complaint with statement of
claim limited to 5 pages, written on one side of the paper and double-spaced), but
will expect Plaintiff to pare his pleading down to a manageable size.

                                      Filing 24

       Finally, Plaintiff requests that he be allowed to “swap a typed Verified
Amended Complaint for the handwritten Verified Amended Complaint.” (filing 24
at 2.) This motion will be denied as moot.

                                          3
8:20-cv-00264-RGK-PRSE Doc # 30 Filed: 01/04/21 Page 4 of 4 - Page ID # 397




    IT IS THEREFORE ORDERED:

       1) Plaintiff’s Motion Requesting Extension of Time to Preserve Issues
          (Filing 22) is denied.

       2) Plaintiff’s Motion Requesting Leave to Amend (Filing 23) is denied.

       3) Plaintiff’s Motion Requesting Leave to Replace Handwritten Amended
          Complaint With Typed Amended Complaint (Filing 24) is denied.

       4) On the court’s own motion, Plaintiff shall have an additional extension
          of time, until February 3, 2021, to file an amended complaint that states
          a claim upon which relief may be granted and which complies with
          Rules 8 and 10 of the Federal Rules of Civil Procedure.

       5) The clerk of the court is directed to set the following pro se case
          management deadline: February 3, 2021, check for amended complaint.

    Dated this 4th day of January, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                       4
